DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/06/2020, in which, claims 1-7, are pending. Claim 1 is independent. Claims 2-7, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-7, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (USPAP 2015/0172491).

Referring to claim 1, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]); and  
a document set tray on which a document is placed, ([the pickup roller 314 to pick a document loaded in the supply tray 401 and the supply roller 315 transfer the picked document may be disposed on the supply path 301a, see 0056]), wherein the housing includes a first housing (110a of fig 5) and a second housing  (120 of fig 5) that is openable and closable with respect to the first housing, (see 0064 [covers 110a and 120 to open/close a part of a document feeding path 300a]), the document set tray  (401 of fig 5) includes an engagement that engages with the first housing (110a of fig 5), and is swingably supported with respect to the first housing (110a of fig 5) with the engagement as a fulcrum, and a closed position of the second housing ([120 of fig 5]) with respect to the first housing is set to a position overlapping with a movement trajectory of the document set tray during a swinging operation, and the second housing  (120 of fig 5) is openable in connection with the swinging operation of the document set tray ([401 of fig 5, see 0064, the clutch unit may selectively connect the knob 600 to the rollers in correspondence with the opening/closing operations of the cover 120. When the cover 120 is located at a closed position where the scanning path 302a is formed, the knob 600 may be disconnected from the feeding roller 323, and when the cover 120 is located at an opening position where the scanning path 302a is opened, the knob 600 may be connected to the feeding roller 323]).

Referring to claim 2, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]), wherein the second housing  ([120 of fig 5) includes a first shaft pivotally supported by the first housing (110a of fig 5) and pivots about the first shaft, and the second housing (120 of fig 5) is further openable from a first open position, where the second housing pivots in conjunction with the swinging operation of the document set tray (401 of fig 5), to a second open position, where the second housing (120 of fig 5) makes the document conveyance mechanism exposed ([11oa of fig 5]).

Referring to claim 3, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]), wherein the document set tray (401 of fig 5) includes a second shaft pivotally supported by the first housing (110a of fig 5) in the engagement and pivots about the second shaft, and the document set tray (401 of fig 5) includes an inclined surface having an upward slope from one end near the engagement toward another end at a side opposite to the engagement.

Referring to claim 4, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]), wherein the document set tray (401 of fig 5) includes at least two guide members (301a of fig 5) arranged in parallel in a width direction of the document that is orthogonal or substantially orthogonal to a conveyance direction of the document, and the at least two guide members include an abutment that abuts against the second housing during the swinging operation of the document set tray (401 of fig 5).

Referring to claim 5, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]), wherein the document conveyance mechanism (110a of fig 5) includes an intake roller (311 of fig 5) that takes in the document on the document set tray (401 of fig 1), and the intake roller  (314 of fig 5) is rotatably held by the second housing  (120 of fig 5) and is arranged above the document set tray (401 of fig 5).

Referring to claim 6, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with 

Referring to claim 7, Lee teaches a document feeding device ([100 as shown in fig 1 and 2]) comprising: a housing that houses a document conveyance mechanism ([scanning device 1 of fig 1 is a housing, where the feeding 100  and the feed path with roller is accommodated, see 0047-0048]).

Conclusion
Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677